DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete USPA_20150367782_A1.
1.	Regarding Claims 1-8, Mannheim Astete discloses a glazing comprising two glass layers (corresponds to claimed outer and interior glass layers) (Claim 1) with a switchable material in-between said glass layers (paragraph 0036) (corresponds to instant Clam 2 limitation), such as a PDLC and SPD (paragraph 0031) (corresponds to Mannheim Astete discloses using silver frits as a means for resistive heating (corresponds to instant Claim 1’s heating circuit and instant Claim 8’s limitation) (paragraphs 0041 and 0121) being located between its glass layer and said switchable material layer (Fig. 5). Furthermore, given that said silver frit is a means for resistive heating, it would therefore be expected to inherently provide heat to improve responses at low temperature as is being claimed in instant, independent Claim 1. Additionally, Mannheim Astete discloses using acoustic dampening functional layers (paragraph 0083) (corresponds to instant Claim 3’s limitation). Moreover, Mannheim Astete discloses using infrared reflecting coatings (paragraph 0041) (corresponds to instant Claim 6’s limitation). Finally, Mannheim Astete discloses that the response time for said switchable material layer can be on the order of several seconds (paragraph 0028) which seemingly suggests the claimed limitations of instant Claims 4 and 5. 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannheim Astete USPA_20150367782_A1, as applied to Claim 1, and in view of Cleary USPA_20160207290_A1.
2.	Regarding Claims 9 and 10, Mannheim Astete does not disclose cold bending or chemically tempering said glass layers.
3.	Cleary discloses a laminate structure having two glass layers (Abstract) that can be used as glazings in vehicles (paragraph 0002). Cleary further discloses that cold-forming its interior glass layer can achieve a desired stress distribution resulting in superior mechanical properties of an exemplary laminate structure (paragraph 0068). Furthermore, Cleary discloses using chemical tempering methods on its glass layers which results in the advantage of being more resistant to breakage in automobile glazing applications (paragraph 0007).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass, of Mannheim Astete, by cold-bending and chemically tempering its glass layers, as disclosed by Cleary. One of ordinary skill in the art would have been motivated in doing so in order to obtain more resistance and superior mechanical properties.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 23, 2022